DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 2/1/2021 has been entered.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8, 10, 12-14 and 18-21 are rejected under 35 U.S.C. 102(a)(1) as anticipated by USPAP 2010/0183836 to Wangenheim or, in the alternative, under 35 U.S.C. 103 as obvious over USPAP 2010/0183836 to Wangenheim.
Claims 1 and 19, Wangenheim discloses a fabric having a unitary one-piece construction having its entirety formed through a continuous knitting or weaving process comprising: a base layer formed from at least a first yarn and having a first surface and a second surface opposite to the first surface, wherein the base layer has a first region and a second region, the first region and the second region do not overlap; and a first covering layer formed from at least a second yarn and disposed on the first surface of the base layer, wherein the first covering layer selectively covers the first region and does not cover the second region: and at least a first embedded yarn embedded in the first region of the base layer and not traversing into the first covering layer, wherein the first embedded yarn and the second yarn respectively comprise a thermoplastic polymer, and the first embedded yarn has a melting point higher than a melting point of the second yarn (see entire document including [0036], [0042], and [0044]-[0055]). Specifically regarding the claimed first covering layer selectively covering the first region and not covering the second region, Wangenheim discloses that different regions may have a different number of layers [0048]. In the event that it is shown that the applied prior art does not disclose the claimed embodiment with sufficient specificity, the invention is obvious because the prior art discloses embodiments that encompass the claimed invention.
Claim 3, the first embedded yarn comprises at least one material selected from a group comprising thermoplastic elastomer (TPE), thermoplastic polyester elastomer (TPEE), thermoplastic urethane (TPU), polyolefin elastomer (POE), polyamide (PA), polyethylene terephthalate (PET), foamed TPEE, foamed TPU, and foamed TPE ([0044] and [0045]).
Claim 4, the first yarn is monofilament or multifilament made of natural fibers or artificial fibers, the first embedded yarn is monofilament ([0044]-[0047]).
Claim 5, the first yarn comprises thermoplastic polymer, a melting point of the first embedded yarn is lower than a melting point of the first yarn ([0042]-[0045]).

Claim 8, the base layer is formed by knitting, and the first embedded yarn is manipulated into loops and interlaced with loops of the first yarn ([0055] and Figure 10). 
Claims 10 and 19, the first embedded yarn is completely embedded between the first surface and the second surface of the base layer and extends along the first surface of the base layer ([0042], [0060]-[0062], and Figure 3).
Claim 12, further including at least a second embedded yarn embedded in the second region of the base layer, and the first embedded yarn and the second embedded yarn do not overlap, wherein the second embedded yarn is monofilament, the second embedded yarn comprises a thermoplastic polymer having a melting point different from a melting point of the thermoplastic polymer of the first embedded yarn, the first embedded yarn and the second embedded yarn inherently have different stretching resistances ([0042]-[0047] and Figure 3).
Claim 13, the second embedded yarn is only partially melted (partially deteriorated), keeping at least part of its texture and adhering to the first yarn ([0042]-[0045] and Figure 3).
Claim 14, the second embedded yarn is completely embedded between the first surface and the second surface of the base layer ([0042], [0060]-[0062], and Figure 3).
Claim 18, the first covering layer is at least partially melted and fused into a first film, the first embedded yarn is only partially melted, keeping most of it texture and adhering to the first yarn of the base layer [0036]. 
Claim 20, the first covering layer is at least partially melted and fused into a first film, the embedded yarn is only partially melted, keeping most of its texture and adhering to the base layer ([0036] and [0042]-[0044]).




Response to Arguments
Applicant's arguments filed 2/1/2021 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541.  The examiner can normally be reached on Monday-Thursday 7am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789